Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149230 & (77)(80)(88)                                                                                    Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  JAMES R. HOLTON and NANCY M.                                                                                       Justices
  HOLTON,
            Plaintiffs-Appellants/Cross-
            Appellees,
  v                                                                SC: 149230
                                                                   COA: 308454
                                                                   Oakland CC: 2011-121522-CH
  CAROLE L. WARD,
            Defendant-Appellee/Cross-
            Appellant.

  ____________________________________/

         On order of the Court, the motion to file a response brief is GRANTED. The
  application for leave to appeal the January 23, 2014 judgment of the Court of Appeals
  and the application for leave to appeal as cross-appellant are considered, and they are
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion for sanctions is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2015
         d0323
                                                                              Clerk